Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered July 24, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing her to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations.
The court properly exercised its discretion in denying defendant’s mistrial motion made on the basis of the prosecutor’s summation remark suggesting that the defense had know*504ingly called an untruthful witness, since the court’s prompt curative instruction sufficed to prevent any prejudice (see People v Santiago, 52 NY2d 865 [1981]). Defendant’s remaining challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur — Nardelli, J.P., Andrias, Sullivan, Rosenberger and Wallach, JJ.